Citation Nr: 1749402	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-41 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition, to include as secondary to his service-connected peptic ulcer disease.   

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to December 1965.    

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

Regarding the characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that, although the RO adjudicated the Veteran's claim as one for service connection for a nervous condition, the Veteran submitted a June 2013 letter from a private physician noting that the Veteran's symptoms included anxiety, worrying, depressed mood, and anger.  Hence, the Board has characterized the claim more broadly, to encompass any diagnosed psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5  (2009).

This claim was remanded for further development by the Board in November 2015 and December 2016.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

In September 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The examiner opined that it was less likely than not that the Veteran had a mental health disorder that was related to his military service.  In her rationale, the examiner indicated that the Veteran did not meet the criteria for a mental health disorder and, therefore, without a diagnosis, there could be no nexus to service.  However, during the pendency of the claim, a June 2013 private medical opinion reflects that the Veteran had presented symptoms of a nervous condition.  The June 2013 physician opined that such symptoms were more likely than not the result of service, and that such issues were aggravated by his service-connected peptic ulcer disease.  See June 2013 Private Medical Record.  

The Board notes that the requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  Therefore, as the evidence reflects that the Veteran may have had a psychiatric disorder during the pendency of his appeal, remand is necessary to obtain an addendum opinion to address the June 2013 findings.  Barr v. Nicholson, 21 Vet. App. 303, 312(2007).

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the service connection claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claim for entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition, to include as secondary to his service-connected peptic ulcer disease. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

 1. Return the claims file to the examiner who completed the September 2016 VA mental health examination, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled. 

The examiner should once again review the claims file and provide and addendum opinion addressing the following: 

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has, or has had at any point during the period on appeal, an acquired psychiatric disorder, to include a nervous condition, that had its onset during service, within a year of discharge from service, or that is otherwise related to service.  

B) Is it at least as likely as not that the Veteran has, or has had at any point during the pendency of the claim, an acquired psychiatric disorder, to include a nervous condition, that was proximately caused or aggravated by the Veteran's service-connected peptic ulcer disease.  

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation. Specifically, the examiner must address the Veteran's June 2013 private medical opinion, which indicates that the Veteran presented symptoms of a nervous problem, which the physician linked to service.  See June 2013 Private Medical Records.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





